Citation Nr: 1500487	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-31 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened service connection for PTSD and denied service connection for that disability on the merits.  The Veteran timely appealed that decision.  

The Board has broadened the claim on appeal to be a claim for any psychiatric disorder to include PTSD in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which indicated that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his August 2010 substantive appeal, VA Form 9; however, the Veteran withdrew that request for a hearing in an October 2011 correspondence.  The Board will therefore proceed with adjudication of this case at this time without the benefit of a hearing on appeal, as requested by the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for a psychiatric disorder is considered reopened, and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder, including PTSD, has been received since a final October 2006 rating decision denied reopening that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Regarding the claim to reopen service connection for a psychiatric disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

As a quick history, the Board notes that the Veteran initially filed service connection for PTSD in May 1996; the AOJ denied service connection for that claim in a January 1997 rating decision because he did not have a valid PTSD diagnosis at that time.  

The Veteran refiled and the AOJ reopened the claim but denied it on the merits in a June 2004 rating decision because, while he had a current diagnosis of PTSD at that time, VA was unable to verify his claimed stressor at that time.  

Finally, the Veteran again claimed service connection for PTSD in July 2006 and this time the AOJ denied reopening the claim of service connection in an October 2006 rating decision because the Veteran failed to respond with information regarding a stressor so the AOJ could verify his alleged stressor.  The Veteran was notified of that October 2006 decision in an October 2006 letter.  No further evidence is in the claims file until the Veteran filed, again, to reopen service connection for PTSD in a May 2009 claim, from which this appeal stems.  

As no new and material evidence was received within the appeal period following the October 2006 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit any notice of disagreement with the October 2006 rating decision within one year of the October 2006 notification letter.  Therefore, the October 2006 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for a psychiatric disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In this case, the Board notes that VA treatment records from November 2000 through July 2009 have been obtained and associated with the claims file, including a February 2004 psychiatric evaluation which was not previously associated with the claims file.  That February 2004 examination report demonstrates a diagnosis of PTSD which is related to the Veteran's Vietnam combat experiences at that time.  On the basis of the new evidence received, the AOJ determined that a VA examination should be obtained to address the current psychiatric diagnosis and its relationship to service; such was obtained in November 2011.  

After review of the claims file, the Board finds that new and material evidence with has a reasonable possibility of substantiating the claim has been received.  See 38 C.F.R. § 3.156(a).  Moreover, in light of the AOJ's determination that a VA examination was necessary in this case, new and material evidence has necessarily been deemed to have been received.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

ORDER

New and material evidence having been received, claim of service connection for a psychiatric disorder, to include PTSD, is reopened, and to that extent only is the appeal granted.


REMAND

The Veteran underwent a VA psychiatric examination in November 2011, in which the examiner found that the Veteran did not have a valid PTSD diagnosis.  The examiner, however, does not appear to have considered any other psychiatric diagnosis that may have been applicable.  See Clemons, supra.  

Moreover, the examiner did not address the missing criteria for a PTSD diagnosis at that time, noting only that "[o]bjective measures of PTSD were invalid.  It is not possible to provide a valid diagnosis without objective support of his symptoms."  Thus, the Board is unable to tell why a PTSD diagnosis under the DSM-IV was not found to be applicable.

Also, regarding other evidence in the VA clinical records of a PTSD diagnosis, the examiner summarily dismissed those diagnoses, stating: "The VA clinics have not ever given objective measures to support Veteran's claim of PTSD.  Their diagnosis appears to have been based on subjective report of symptoms.  An appropriate forensic evaluation includes objective and subjective data to determine a diagnosis."  The Board notes that it appears several "objective" tests were given to the Veteran by a VA psychologist in February 2004-in addition to consideration of the Veteran's subjective complaints of symptomatology-and that psychologist gave the Veteran a diagnosis of chronic PTSD at that time based on both the subjective and objective evidence obtained during that examination.  Thus, the Board finds the November 2011 examiner's summary dismissal of the evidence of a PTSD diagnosis in the claims file to be inadequate, particularly in light of the lack of discussion of the February 2004 psychologist's diagnosis and evaluation which appears to conflict with the November 2011 examiner's criticism of the VA clinical diagnoses of PTSD in the record.

Accordingly, the Board finds that a remand is necessary in this case in order to afford the Veteran a VA psychiatric examination with a psychiatrist to determine what, if any, psychiatric disorder the Veteran is diagnosed with and whether that disorder is related to the Veteran's military service, including his extensive combat service in the Republic of Vietnam documented in his claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including PTSD, depressive, and anxiety disorders.  

The examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include the Veteran extensive combat service in the Republic of Vietnam as documented in his personnel records in the claims file.  

The examiner should take as conclusive fact that the Veteran was in combat in the Republic of Vietnam, as extensively noted in his service personnel records in the claims file; the examiner should also take as conclusive fact that the Veteran had a plausible fear of hostile military activity as a result of his service in the Republic of Vietnam.  

(b) For any other diagnosed psychiatric disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service, to include the Veteran's conceded combat service and fear of hostile military activity as a result of his service in the Republic of Vietnam.  

With regards to the above opinions, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should also address the February 2004 VA psychiatric evaluation and any findings and conclusions therein, as well as the November 2011 VA examiner's findings and conclusions.  The examiner should additionally address any other pertinent evidence in the claims file.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


